Name: Commission Regulation (EEC) No 3915/86 of 22 December 1986 amending Regulation (EEC) No 756/70 on granting aid for skimmed-milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 12. 86 Official Journal of the European Communities No L 364/37 COMMISSION REGULATION (EEC) No 3915/86 of 22 December 1986 amending Regulation (EEC) No 756/70 on granting aid for skimmed-milk processed into casein and caseinates Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for milk and milk products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 11 (3) thereof, .Whereas Commission Regulation (EEC) No 756/70 (3), as last amended by Regulation (EEC) No 1742/86 (4), laid down detailed rules on granting aid for skimmed-milk processed into casein and caseinates ; Whereas a number of definitions are set out in Chapter II of Annex IV to Regulation (EEC) No 756179 ; whereas in the light of the reference methods set out in the first Commission Directive 85/503/EEC of 25 October 1985 on methods of analysis for edible caseins and casein ­ ates (*), Chapter II of the said Annex should be amended ; HAS ADOPTED THIS REGULATION : Article 1 Chapter II of Annex IV to Regulation (EEC) No 756/70 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 2 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. 7 Done at Brussels , 22 December 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 13 . 0 OJ No L 119, 8 . 5. 1986, p. 19 . 0 OJ No L 91 , 25. 4. 1970, p. 28 . (4) OJ No L 151 , 5. 6. 1986, p. 21 . 0 OJ No L 308, 20. 11 . 1985, p. 12. No L 364/38 Official Journal of the European Communities 23 . 12. 86 ANNEX 'II . CONTROL (a) Method of analysis For the purpose of applying this Regulation, the reference methods set out in the first Commission Directive 85/503/EEC of 25 October 1985 on methods of analysis for edible caseins and caseinates (') as listed below shall be binding : 1 . determination of moisture content (expressed as water), 2. determination of protein content (proteins), 3 . determination of titrable acidity (free acidity), 4. determination of ash (including P2Os)- / (b) Definitions 1 . Fat content 'Fat content' means the quantity of total substance obtained by the Schmid-Bondzjnski-Ratzlaff method or the Rose-Gottlieb method, expressed as a percentage weight. 2. Milk protein content other than casein 'Milk protein content other than casein' means the content determined by measuring the -SH and -S-S- groups linked with proteins, the reference values being 0,25 % and 3 % respectively for pure casein and serum protein . 3 . Lactose content 'Lactose content' means the content determined by colour reaction with a solution of sulphuric phenol after the product has been made soluble in a medium of sodium bicarbonate and after separation of the whey by precipitation of the protein in an acid medium. 4. Total bacterial count 'Total bacterial count' means the content determined by counting the colonies developed on a culture medium after incubation for 72 hours at a temperature of 30 ° C. 5 . Coliforms 'Absence of coliforms' in 0,1 grams of the product concerned means the negative reaction obtained on a culture medium after incubation for 24 hours at a temperature of 30 °C. 6. Thermophilic organisms Thermophilic organisms' means the content determined by counting the colonies developed on a culture medium after incubation for 48 hours at a temperature of 55 °C. (c) Sampling Samples shall be taken in accordance with the procedure laid down in International Standard ISO 707 ; however, Member States may use another me^iod of sampling provided that this method complies with the principles of the abovementioned standard. (') OJ No L 308 , 20. 11 . 1985, p. 12.'